DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 222 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation "said microscope" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Dodgson (US 6653136) in view of Bharadwaj (US 20140247971), Renaud (US 20100006441) and Zhang “Dielectrophoresis for manipulation of micro/nano particles in microfluidic systems”.
	With respect to claim 1, Dodgson discloses a method for trapping a plurality of cells, cell components and/or cell fragments.  Dodgson states that this is accomplished using a microelectrode chip (Figure 1:10) that includes a plurality of parallel microelectrodes (Figure 5:106).  When the microelectrodes are activated, trapped cells are porated and become deformed.  This is described in at least column 8, line 58 to column 9, line 13.  From Fig. 5, it is apparent that the parallel microelectrodes are arranged in a triangular tip orientation.  Column 7, lines 51-59 teaches that the triangular tip shape of the electrode is configured to “concentrate the field towards the cell or a particular area of the cell”.  At least one visualization means (Figure 1:29, 31) and power supply are additionally provided.  Although Dodgson teaches in column 6, lines 29-67 and column 8, lines 29-46 that deformation of the cells during trapping and poration is of critical interest, Dodgson does not appear to expressly state that cell stiffness, deformation, elasticity and/or bending is measured.
	Bharadwaj discloses a microfluidic device for single-cell imaging and sorting.  Bharadwaj teaches that a visualization means (Figure 1:130) is used to obtain images of cells and determine whether the cell is deformed.  This is described in at least paragraphs [0034]-[0035].
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Dodgson method so that cell images are evaluated by a processor to measure a mechanical property, such as deformation.  Bharadwaj teaches that this can be carried out automatically using image processing software configured to the extent to which individual cells in a population of cells are deformed.  Bharadwaj states that cell morphology (e.g. cell deformation) is important to measure because changes in cell shape are indicative of certain disease states.

	Dodgson additionally teaches in column 4, lines 57-63 that electrodes are used to trap and manipulate cells by dielectrophoresis prior to electroporation.  Dodgson, however, does not appear to expressly state that these dielectrophoresis electrodes also have a triangular tip orientation and are configured to deform the cells.
	Zhang discloses a microelectrode chip comprising a plurality of parallel microelectrodes.  Zhang teaches the state of the art regarding microelectrode tip shape and orientation on at least pages 405-407 and Figs. 3 and 4.  Zhang shows that electrodes having a triangle tip orientation produce a focused electrode field that is effective for retaining and sorting analyte particles of interest.
	Renaud discloses a method for trapping a plurality of cells, cell components and/or cell fragments.  Renaud states that this is accomplished using a microelectrode chip that includes a plurality of parallel microelectrodes (see Figs. 1000-2800).  When the microelectrodes are activated, the cells become trapped.  This is described in at least paragraphs [0151] and [0341]-[0345].  Paragraphs [0054], [0106], [0164], [0303] and [0316] state that dielectrophoresis forces are used to deform cells at trapping sites (“the cells will also deform in the electric field, allowing studying mechanical characteristics such as cytoskeleton response to stretching”).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Dodgson sorting and dielectrophoresis microelectrodes are also arranged in parallel and also have a triangle tip orientation suitable for deforming trapped cells.  Both Dodgson and Zhang teach that triangle-shaped electrodes are effective for producing a focused electric field configured to affect the activity of a cell of interest.  Zhang additionally shows that electrodes having a triangle tip orientation are particularly useful when applying a dielectrophoresis force to control cell motion.  Renaud states that DEP forces are typically used to trap and deform cells at an analysis location in order to evaluate the cellular responses to mechanical stress. 

	With respect to claim 2, Dodgson, Bharadwaj, Zhang and Renaud disclose the combination as described above.  Dodgson further states in at least column 8, lines 58-60 that cells are prevented from adhering to the sidewalls of the microelectrode chip.
	With respect to claims 3-5, Dodgson, Bharadwaj, Zhang and Renaud disclose the combination as described above.  Bharadwaj and Han state that the cells may be white blood cells.  It would have been obvious to use the Dodgson method to trap microparticles, mitochondria, golgi, lusosomes, peroxisomes, budded vesiculated, vacuolated or membrane-containing cellular constituents because Dodgson states that the method may be used to treat essentially any “cellular material”.  See, for example, column 1, lines 11-13 (“the invention is capable of introducing substances into small objects, such as for example, cellular material”).

	With respect to claim 10, Dodgson, Bharadwaj, Zhang and Renaud disclose the combination as described above.  Dodgson additionally shows that a fluid chamber (Figure 6:54) is connected to the top of the microelectrode chip.  Furthermore, it is noted that a mere rearrangement of parts (here, relocating a prior art fluid chamber to a different location, such as on top of the chip) that produces minimal or predictable results is prima facie obvious.  See MPEP 2144.04.

	With respect to claim 11, Dodgson, Bharadwaj, Zhang and Renaud disclose the combination as described above.  Dodgson further teaches in at least column 3, lines 4-15 that the diameter of the channel (i.e. the gap between opposite electrodes) is approximately 10 microns.

	With respect to claims 13 and 14, Dodgson, Bharadwaj, Zhang and Renaud disclose the combination as described above.  Han and Bharadwaj each teach visualization means that are microscopes, cameras and/or CCD devices.  Bright field microscopy is a well-known optical microscopy technique.

	With respect to claim 15, Dodgson, Bharadwaj, Zhang and Renaud disclose the combination as described above.  Han teaches that blood is evaluated using the disclosed method, and therefore one of ordinary skill would have found it obvious to measure membrane stiffness of platelets.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Dodgson (US 6653136) in view of Bharadwaj (US 20140247971), Renaud (US 20100006441) and Zhang “Dielectrophoresis for manipulation of micro/nano particles in microfluidic systems” as applied to claim 1, and further in view of Kobayashi (US 20170016858).
	Dodgson, Bharadwaj, Renaud and Zhang disclose the combination as described above.  Dodgson, however, does not expressly teach that the microelectrodes have a surface coating of a Ti-Au-Ti sandwich.
	Kobayashi discloses a sensor for evaluating a biological sample.  Kobayashi states that the sensor includes a microelectrode chip comprising a plurality of microelectrodes (Figure 3a:19, 20).  At least paragraphs [0056] and [0068] state that the electrodes have a sandwich structure in which Ti and Au layers are deposited on top of each other.
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Dodgson electrodes so that they are characterized by a surface coating of a Ti-Au-Ti sandwich.  Kobayashi teaches that these materials are compatible with the formation of an immobilizing film, which improves detection sensitivity.  It is well within the ability of one of ordinary skill to select suitable electrode metal materials (here, Ti-Au-Ti sandwich) from a plurality of art-recognized solutions.

Response to Arguments
In response to Applicant’s amendments filed 27 April 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Dodgson with Bharadwaj, Renaud and Zhang.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799